Per curiam.
This disciplinary matter is before the Court on Jed L. Silver’s Petition for Reinstatement. On April 30, 2001, this Court suspended Silver from the practice of law for a period of two years for his violation of Standard 66 (conviction of any felony or misdemeanor involving moral turpitude) of Bar Rule 4-102 (d). The violation arose from Silver’s participation in his law firm’s payment of runners to obtain client referrals. As a condition of reinstatement, Silver, who had been diagnosed with a combination of severe depression and panic disorder, also was required to obtain a determination from the State Bar Committee on Lawyer Impairment, now known as the Lawyers Assistance Committee of the State Bar, that Silver was competent to resume the practice of law. See In the Matter of Silver, 273 Ga. 727 (545 SE2d 886) (2001). Silver filed the instant petition with a letter from the Committee finding that Silver is now fit to resume the practice of law and poses no threat of harm to his clients or the public. The State Bar has filed a response supporting Silver’s petition.
As it appears that Silver has met the procedural and legal requirements to be reinstated to the State Bar of Georgia, this Court hereby adopts the recommendation of the State Bar and approves Silver’s petition for reinstatement. We therefore order that Silver be reinstated as an attorney licensed to practice law in the State of Georgia.

Petition for reinstatement accepted.


All the Justices concur.